                 Case 1:20-mc-00199-JGK-OTW Document 47 Filed 07/28/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________



          In re Application of Vale S.A., Vale Holdings        )
                                                               )
          B.V., and Vale International S.A. for an Order
                                                               )      Case No.    1:20-mc-00199-JGK-OTW
          Pursuant to 28 U.S.C. § 1782 to Conduct              )
          Discovery for Use in Foreign Proceedings             )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Perfectus Real Estate Corp. and Tarpley Belnord Corp.                                                        .


Date:          07/28/2020                                                               /s/ Robert J. Cleary
                                                                                         Attorney’s signature


                                                                                          Robert J. Cleary
                                                                                     Printed name and bar number
                                                                                      Proskauer Rose LLC
                                                                                      Eleven Times Square
                                                                                    New York, NY 10036-8299

                                                                                               Address

                                                                                      rjcleary@proskauer.com
                                                                                            E-mail address

                                                                                          (212) 969-3340
                                                                                          Telephone number

                                                                                          (212) 969-2900
                                                                                             FAX number
